    0:20-cv-02725-RBH-PJG            Date Filed 10/30/20      Entry Number 40         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Christopher Lane,                              )           C/A No. 0:20-cv-02725-RBH-PJG
                               Plaintiff,      )
v.                                             )
                                               )
(First Name Unknown) Kimbrell, Corporal in )                             ORDER
his Individual Capacity and Official Capacity; )
(First Name Unknown) Palmer, Deputy Warden )
in his Individual Capacity and Official        )
Capacity; David Harouff, Captain/ Unit         )
Manager of D Dorm in his Individual Capacity )
and Official Capacity; (First Name Unknown) )
Harper, QMHP in his Individual Capacity and )
Official Capacity; Willie Davis, Reg Director; )
Kameron Love, Sgt,                             )
                               Defendants.     )
 ______________________________________


        This is a civil action filed by a self-represented state prisoner. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge. On September 15, 2020 the court issued an order authorizing issuance and
service of process. (ECF No.14.) In that order, under the heading “Construction of the Pleading,”
the court, following initial screening pursuant to applicable law, listed the claims it construed as
raised by the Plaintiff in the Amended Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

       IT IS SO ORDERED.
                                                      s/Paige J. Gossett
October 30, 2020                                      Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 2
    0:20-cv-02725-RBH-PJG         Date Filed 10/30/20    Entry Number 40            Page 2 of 2




                                  Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                             ___________________________
                                                              Signature of party or legal representative
                                                               ___________________________
                                                                                                   Date




                                         Page 2 of 2
